Citation Nr: 1605530	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  10-27 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder other than constipation, to include gastroesophageal reflux disease (GERD), acid reflux, and hiatal hernia. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an effective date prior to December 8, 2011, for the grant of service connection for left upper extremity impairment due to Parkinson's disease.

4.  Entitlement to an initial evaluation in excess of 40 percent for left upper extremity impairment due to Parkinson's disease prior to February 23, 2012.


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to September 1968.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from February 2010 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In the February 2010 decision, the RO denied the Veteran's claims for service connection for hypertension and a stomach disorder other than constipation (which is already service connected).  In the September 2012 decision, the RO granted service connection for left upper extremity impairment due to Parkinson's disease, and assigned a 40 percent evaluation, effective December 8, 2011.  

A January 2014 decision granted a 100 percent rating for loss of use of both upper extremities due to Parkinson's disease, effective from February 23, 2012.  However, because the initial 40 percent rating assigned prior to February 23, 2012, provides for less than the maximum schedular rating available for left upper extremity impairment and the Veteran has not expressed satisfaction with that rating, the matter of an initial evaluation in excess of 40 percent for left upper extremity impairment prior to February 23, 2012, remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran timely appealed the decisions above, and the Board remanded these issues in February 2015 for further evidentiary development and adjudication.  


REMAND

First, remand is required to obtain compliance with prior Board remand directives.  A remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall, 11 Vet. App. at 271.  In the February 2015 remand, the Board requested that VA obtain VA treatment records after April 2012.  The Board also requested that the RO obtain private records from Dr. RB after 2007, Dr. SH after April 2009, and all records from Dr. SC and UTSW.  No VA medical records were obtained, or attempted to be obtained.  Additionally, although the RO sent the Veteran a letter requested he provide information regarding private treatment, the RO did not specifically request information or releases from the private treatment providers noted above.  Accordingly, remand is required for these actions.

Second, remand is required regarding the claim for service connection for hypertension to obtain an adequate medical opinion and to obtain compliance with prior Board remand directives.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall, 11 Vet. App. at 271.  The 2015 Board remand requested an opinion as to whether the Veteran's hypertension is directly related to his service.  However, the July 2015 VA examiner did not offer a direct service connection opinion.  Additionally, the 2015 VA examiner provided an opinion that the Veteran's hypertension had not been caused or worsened by PTSD, but did not provide sufficient rationale to support this conclusion.  Rather, the examiner listed known risk factors for hypertension but did not discuss whether such risk factors are present in the Veteran's case.  Further, the examiner stated that the Veteran's medical record does not show any historical relationship between PTSD and aggravation of hypertension, but failed to consider the treatise evidence submitted by the Veteran and failed to discuss the factors set forth in VBA Fast Letter 01-05.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include all VA records dated on and after April 2012.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Specifically request authorizations for Dr. RB after 2007, Dr. SH after April 2009, all records from Dr. SC, and all records from UTSW.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After associating all additional records with the claims file, and only if the record shows that the Veteran has a gastrointestinal disorder other than constipation, provide the Veteran an examination to determine the likely etiology of any such gastrointestinal disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

Based on the examination and review of the record, the examiner should provide an opinion as to the following:

a.  Is it at least as likely as not (50 percent or greater probability) that each diagnosed gastrointestinal disorder other than constipation is related to the Veteran's service?  

b.  Is it at least as likely as not (50 percent or greater probability) that each diagnosed gastrointestinal disorder other than constipation is due to or aggravated by his service-connected disabilities, including medication to treat such disabilities?  

4.  After associating all additional records with the claims file, obtain an addendum opinion regarding the etiology of the Veteran's hypertension.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If an examination is necessary, one should be obtained.  An explanation for all opinions expressed must be provided.  

The examiner must provide responses to the following: 

a.  Is it as least as likely as not that the Veteran's hypertension began in or is otherwise etiologically linked to active duty?

b.  Is it at least as likely as not that the Veteran's hypertension is due to or aggravated by PTSD?  The examiner must address the following:  1) July 2015 opinion; 2) the Federal Register statement of June 28, 2005, 70 F.R. 37,040, which reasoned that presumption of service connection was warranted on the basis that, based on several medical studies, veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction; 3) VBA's Fast Letter 01-05, which provides that, at a minimum, the examiner has to discuss the known risk factors for hypertension, what role they play in this particular Veteran, and explain why he or she considers PTSD to be at least as likely as not the cause/ not the cause of the hypertension in this Veteran; 4) the treatise evidence submitted by the Veteran concerning etiological relationships between hypertension and PTSD.
      
5.  Notify the Veteran that it is his responsibility to report      for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

